DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	The applicant’s amended claim(s) regarding such “receiver to receive location information as “not expressively included but derivable” from the identity information “ has been further considered, however, such aspect as noted is indefinite since the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. 

thus, clarification is needed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6-12, 14-18, 20-26, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The overall terms location information as “not expressively included but derivable” in claim(s) 1 is a relative term which renders the claim indefinite. The mentioned terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree & relevant boundary, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention & thus the scope of such language is indefinite.

Similarly, the independent claim(s) 7, 15, 21 and all relevant dependent claim(s) have been considered and rejected for same reasons. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 & 7-10, 12, 15-18, 21-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Silfvast (US 9,514,723 B2) and Menke et al. (US 9,584,917 B2).


Claim 1, the art as in Silfvast et al. disclosed of a distributed audio mixing system, comprising: a transmitter configured to transmit a set of parameters from a local location to one or more remote locations away from the local location for, at each of the one or more remote locations, one or more remote audio sources to be processed according to the parameters to produce respective one or more remote audio mixes (fig.3 (328); fig.5 (network); col.4 line 15-35 & col.9 line 10-25).

But the art although disclose of the remote nodes and communication, it never limit of such locations as being miles away from another, but one of the ordinary skills in the art could have modified of the communication being away by adding such specific as the locations as being miles away from another for same expected result for enabling various user’s to mixed at distance from one another.

 The prior art further disclose of such audio mixer configured to process or control process of one or more local audio sources according to the parameters to produce a local audio mix (fig.3 (326); fig.5 (504); col.9 line 15-30);  a receiver configured to receive the one or more remote audio mixes (fig.3 (328); col.4 line 15-35 & col.9 line 10-25/each apparatus has such network to receive sub audio mixes); and the audio mixer or a second audio mixer configured to locally sum the one or more remote audio mixes to the local audio mix to obtain a final audio mix (fig.5 (504); col.5 line 1-12/the submix from remote is sent to mixer for mixing with other mixers).  


the art never specify as wherein the receiver is configured to receive identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is, although not either expressly included in the identity information, derivable from the identity information.  

	But it shall be noted Menke et al. disclose of the similar concept of implementing such receiver is configured to receive identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is, although not expressly included in the identity information, derivable from the identity information (col.4 line 7-30). Thus, one of the ordinary skills in the art could have modified such prior art by adding the receiver is configured to receive identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is, although not expressly included in the identity information, derivable from the identity information so as to ascertained of the audio signal source among the plurality of received audio signal sources. 


2. The distributed audio mixing system of claim 1, comprising: the transmitter or a second transmitter configured to transmit the local audio mix to the one or more remote locations for, at each of the one or more remote locations, remotely summing the one or more remote audio mixes to the local audio mix to obtain the final audio mix (col.5 line 1-12; col.17 line 40-60).  

3. The distributed audio mixing system of claim 1, wherein the set of parameters includes configuration parameters and operating parameters (col.4 line 15-20; col.17 line 40-60).   

4. The distributed audio mixing system of claim 1, comprising: one or more translators configured to, prior to or after the set of parameters is transmitted from the local location to the one or more remote locations, translate a first version of the parameters as produced by the audio mixer or other equipment at the local location to a second version of the parameters usable by equipment at the one or more remote locations (col.11 line 50-67).  

7. A distributed audio mixing system, comprising: a first audio mixer disposed at a first node and configured to process or control processing of a first set of audio sources according to a set of parameters to produce a first audio mix (fig.2 (202); fig.3 (326); fig.5 (504); col.9 line 15-30);  a second audio mixer disposed at a second node and configured to process or control processing of a second set of audio sources according to the set of parameters to produce a second audio mix (fig.2 (204/206); fig.3 (326); fig.5 (504); col.9 line 15-30); a first transmitter disposed at the first node and configured to transmit the first audio mix to the second node & a second transmitter disposed at the second node and configured to transmit the second audio mix to the first node (fig.5 (NW); col.4 line 15-35 & col.9 line 10-25/each apparatus has such network to receive sub audio mixes); the first audio mixer or another audio mixer disposed at the first node configured to sum the first audio mix to the second audio mix to obtain a final audio mix & and the second audio mixer or another audio mixer disposed at the second node configured to sum the second audio mix to the first audio mix to obtain the final audio mix (fig.2 (202-206); col.5 line 1-12/the submix from remote is sent to mixer for mixing with other mixers).  

Although, lacking is such as wherein transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is not expressly included in the identity information but derivable from the identity information. 

	But it shall be noted Menke et al. disclose of the similar concept of implementing such transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is not expressly included in the identity information but derivable from the identity information (col.4 line 7-30). Thus, one of the ordinary skills in the art could have modified such prior art by adding the transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is not expressly included in the identity information but derivable from the identity information so as to ascertained of the audio signal source among the plurality of received audio signal sources.



8. The distributed audio mixing system of claim 7, but the art never specify as wherein the second node is at least multiple miles away from the first node, but one of the ordinary skills in the art could have modified of the communication with nodes as being away by adding such specific as the locations as being miles away from another for same expected result for enabling various user’s to mixed at distance from one another.


Claim 9, the distributed audio mixing system of claim 7, wherein the first transmitter and the second transmitter are configured to transmit the first audio mix to the second node and the transmitting the second audio mix to the first node, respectively, using a data reduction audio compression codec encoder/decoder (fig.5 (510); col.4 line 15-35 & col.9 line 10-25 & col.15 line 35-67/data reduction to implement the audio compression codec associated for the sub-mix signal at each received node).  

12. The distributed audio mixing system of claim 7, comprising: one or more translators configured to, prior to or after the set of parameters is transmitted from the first node to the second node, translate a first version of the set of parameters as produced by the audio mixer or other equipment at the first node to a second version of the set of parameters usable by equipment at the second node locations (col.11 line 50-67).    


 
Claim 15, the prior art disclosed of  a distributed audio mixing method, the method comprising: transmitting a set of parameters from a local location to one or more remote locations at least multiple away from the local location for, at each of the one or more remote locations, one or more remote audio sources to be processed according to the parameters to produce respective one or more remote audio mixes (fig.3 (328); fig.5 (network); col.4 line 15-35 & col.9 line 10-25).

But the art although disclose of the remote nodes and communication, it never limit of such locations as being miles away from another, but one of the ordinary skills in the art could have modified of the communication being away by adding such specific as the locations as being miles away from another for same expected result for enabling various user’s to mixed at distance from one another.

 The art further disclose of processing one or more local audio sources according to the parameters to produce a local audio mix(fig.3 (326); fig.5 (504); col.9 line 15-30);   receiving the one or more remote audio mixes (fig.3 (328); col.4 line 15-35 & col.9 line 10-25/each apparatus has such network to receive sub audio mixes); and locally summing the one or more remote audio mixes to the local audio mix to obtain a final audio mix(fig.5 (504); col.5 line 1-12/the submix from remote is sent to mixer for mixing with other mixers).  

But the art never specify as receiving the one or more remote audio mixes includes receiving identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is not expressly included in the identity information but derivable from the identity information.  

	But it shall be noted Menke et al. disclose of the similar concept of implementing such wherein the receiving the one or more remote audio mixes includes receiving identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is not expressly included in the identity information but derivable from the identity information (col.4 line 7-30). Thus, one of the ordinary skills in the art could have modified such prior art by adding the receiver is configured to receive identity information of the one or more receiving the one or more remote audio mixes includes receiving identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is not expressly included in the identity information but derivable from the identity information so as to ascertained of the audio signal source among the plurality of received audio signal sources.

16. The distributed audio mixing method of claim 15, comprising: transmitting the local audio mix to the one or more remote locations for, at each of the one or more remote locations, remotely summing the one or more remote audio mixes to the local audio mix to obtain the final audio mix (col.5 line 1-12; col.17 line 40-60).    

17. The distributed audio mixing method of claim 15, wherein the set of parameters includes configuration parameters and operating parameters (col.4 line 15-20; col.17 line 40-60).   

18. The distributed audio mixing method of claim 15, wherein the transmitting the set of parameters from the local location to the one or more remote locations includes translating a first version of the parameters as produced by equipment at the local location to a second version of the parameters usable by equipment at the one or more remote locations (col.11 line 50-67).     

The claim(s) 22 which in substance disclose of the same limitation as in 8 has been analyzed and rejected accordingly. 

21. A distributed audio mixing method, the method comprising: transmitting a set of parameters to a first node and to a second node (fig.3 (328); fig.2 (202-206); fig.5 (network); col.4 line 15-35 & col.9 line 10-25); at the first node, processing a first set of audio sources according to the parameters to produce a first audio mix & at the second node, processing a second set of audio sources according to the parameters to produce a second audio mix  (fig.2 (202-206); fig.3 (326); fig.5 (504); col.9 line 15-30); transmitting the first audio mix to the second node and transmitting the second audio mix to the first node (fig.5 (NW); col.4 line 15-35 & col.9 line 10-25/each apparatus has such network to receive sub audio mixes); at the first node, summing the first audio mix to the second audio mix to obtain a final audio mix & and at the second node, summing the second audio mix to the first audio mix to obtain the final audio mix (fig.2 (202-206); col.5 line 1-12/the sub-mixed from remote is sent to mixer for mixing with other mixers).    

Although, lacking is such as wherein transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is not expressly included in the identity information but derivable from the identity information. 

	But it shall be noted Menke et al. disclose of the similar concept of implementing such transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is not expressly included in the identity information but derivable from the identity information (col.4 line 7-30). Thus, one of the ordinary skills in the art could have modified such prior art by adding the transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is not expressly included in the identity information but derivable from the identity information so as to ascertained of the audio signal source among the plurality of received audio signal sources.

23. The distributed audio mixing method of claim 21, wherein the transmitting the first audio mix to the second node and the transmitting the second audio mix to the first node includes using a data reduction audio compression codec encoder/decoder (fig.5 (510); col.4 line 15-35 & col.9 line 10-25 & col.15 line 35-67/data reduction to implement the audio compression codec associated for the sub-mix signal at each received node).  


26. The distributed audio mixing method of claim 21, wherein the transmitting the set of parameters to the first node and to the second node includes translating a first version of the parameters as produced by equipment at the first node to a second version of the parameters usable by equipment at the second node (col.11 line 50-67).    

Claim 10. The distributed audio mixing system of claim 7, but the art never specify as wherein the final audio mix obtained at the first node is not identical to the final audio mix obtained at the second node, but any differences between the final audio mix obtained at the first node and the final audio mix obtained at the second node are imperceptible to a human auditory system in a normal or typical range. 

	But the art disclose of various final audio mix at the various nodes may be distinct/customized as hererein (col.154 line 55-67 & col.15 line 10-20 & col.5 line 1-12), thus, one of the ordinary skills in the art could have implement the customization of the mix and submixed output by adding such  final audio mix obtained at the first node is not identical to the final audio mix obtained at the second node, but any differences between the final audio mix obtained at the first node and the final audio mix obtained at the second node are imperceptible to a human auditory system in a normal or typical range for same expected result so as to render the appropriate final output mixed according to the particular local nodes and output devices associated therewith. 

The claim(s) 24 which in substance disclose the same feature as in claim (s) 10 has been analyzed and rejected accordingly. 

Claim(s) 11, 25 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Silfvast et al. (US 9,514,723 B2) and Menke et al. (US 9,584,917 B2) and Bosley et al. (US 8,600,951 B2).


11. The distributed audio mixing system of claim 7, wherein the first node and the second node are part of an N number of nodes, where N is larger than two (fig.2/4; col.12 line 1-15).

	But the art never specify of such aspect wherein the N number of nodes are interconnected using a hypercube topology or at least a partial hypercube topology such that a resulting number of interconnects is less than N2.  But it shall be noted the prior art as in Bosley et al. disclose of such specific N number of nodes are interconnected using a hypercube topology or at least a partial hypercube topology such that a resulting number of interconnects is less than N2   (fig.2-3; col.6 line 55- col.7 line 15). Thus, one of the ordinary skills in the art could have modified the art by adding such specific N number of nodes are interconnected using a hypercube topology so as to enable such network connect along multiple dimension for easy splitting. 


Claim(s) 25 which in substance disclose  the same limitation as in 11 has been analyzed and rejected accordingly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654